Date:February 4, 2009 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY RESOURCES ANNOUNCES EARNINGS; INCREASES FISCAL 2009 GUIDANCE; REPORTS 38 PERCENT QUARTERLY INCREASE AT NJNG 10.7 percent dividend increase implemented WALL, NJ – New Jersey Resources (NYSE: NJR) today reported results for the first quarter of fiscal 2009 and increased its net financial earnings guidance for the year to a range of $2.32 to $2.42 per basic share from a range of $2.30 to $2.40 per basic share. A reconciliation of net income to net financial earnings for the first quarter of fiscal years 2009 and 2008 is provided below: Three Months Ended December 31, (Thousands) 2008 2007 Net income $11,776 $30,185 Add: Unrealized loss on derivative instruments, net of taxes 4,122 3,080 Realized loss from derivative instruments related to natural gas inventory, net of taxes 16,580 3,042 Net financial earnings $32,478 $36,307 Weighted Average Shares Outstanding Basic 42,170 41,678 Diluted 42,495 41,928 Basic earnings per share $0.28 $0.72 Basic net financial earnings per share $0.77 $0.87 Net financial earnings is a financial measure not calculated in accordance with generally accepted accounting principles (GAAP) of the United States as it excludes all unrealized, and certain realized, gains and losses associated with derivative instruments. For further discussion of this financial measure, as well as a reconciliation to the most comparable GAAP measure, please see the explanation below under “Additional Non-GAAP Financial Information.” -more- NEW
